Citation Nr: 0215182	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1982 to October 
1982, from December 1985 to December 1988, and from June 1989 
to August 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.  

On the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received at the RO in October 2001, he requested a 
BVA hearing in Washington D.C.  By letter dated in March 
2002, the veteran was notified of the time, date, and 
location of his requested hearing.  That letter was sent to 
the veteran's address of record, and was not returned as 
undeliverable.  See 38 C.F.R. § 20.702(d) (2001).  There are 
no other outstanding hearing requests of record.    


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The veteran first entered on active duty prior to July 1, 
1985. 


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met. 38 U.S.C.A. § 3011 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 21.7040, 21.7042 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is eligible 
for Chapter 30 benefits. 

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  The 
VCAA characterizes a "claimant" as any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A § 5100.
 
Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The implementing regulations apply only to claims for 
benefits that are governed by Part 3 of Title 38 of the Code 
of Federal Regulations, and thus, are not applicable to the 
instant appeal.  See 66 Fed. Reg. at 45,629.

It does not appear that the United States Court of Appeals 
for Veterans Claims (the Court) has not specifically 
addressed the impact of the VCAA in a case involving 
entitlement to educational assistance benefits.  Cf. Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001)(the Court 
recognized that enactment of the VCAA does not affect 
questions of statutory interpretation).  Id. at 149.  
Nevertheless, to the extent that the VCAA may apply in this 
case, the Board finds that the duties to notify and assist 
the veteran were satisfied, and that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim, as discussed below.

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
present case, the veteran was notified of the evidence needed 
to substantiate his claim in various letters and decisions in 
the record.  Following receipt of the veteran's initial claim 
for educational assistance benefits, received in May 1999, 
the RO notified the veteran by letter dated in June 1999, 
that they were unable to process his claim because additional 
information was required.  The RO informed the veteran that 
they had information that he had active service prior to 
December 30, 1985, and requested that he submit copies of all 
his DD Form(s) 214.  In January 2000, April 2000, and 
December 2000, the veteran responded to the RO's request with 
additional information.  The RO notified the veteran by 
letter dated in March 2000, that his claim was denied based 
on information received from the service department, as well 
as the documentation submitted by the veteran, indicating 
that he entered active duty prior to 1985.  By letter dated 
in July 2001 (along with another letter, date sent unclear) 
the RO notified the veteran that they were unable to grant 
his claim as the evidence showed that his military service 
did not meet the requirements for entitlement to such 
benefits.  In light of the foregoing, the Board is satisfied 
that VA has no outstanding duty to further inform the 
appellant of the evidence needed to substantiate his claim.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, as noted earlier, the RO requested information from the 
veteran regarding his military service, and he complied with 
that request.  The RO informed the veteran of the evidence 
they had which supported the conclusion that he was not 
entitled to educational assistance benefits, and requested 
information from him if he disagreed with that finding.  As 
was necessary due to the facts of the case, the RO contacted 
the veteran for the purpose of confirming the veteran's dates 
of active service. 

In short, the Board finds that the requirements of the VCAA 
have been met to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As is explained below, the 
appellant's entitlement to the benefit sought is precluded by 
law. 

Finally, although the VCAA was enacted during the pendency of 
this appeal, and was not expressly considered by the RO, the 
Board finds no prejudice to the veteran in proceeding with 
this appeal, as VA's duties have been fulfilled to the extent 
possible, as discussed above.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

While the veteran's appeal was pending, the President also 
signed into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. §§ 3011, 3012, 3018C (West 
Supp. 2002)).  Moreover, the same month, VA issued 
regulations to restate correctly statutory provisions of the 
Act.  65 Fed. Reg. 67,265 (Nov. 9, 2000) (codified as amended 
at 38 C.F.R. 
§§ 21.7020, 21.7042, 21.7044, 21.7073 (2001)).  As explained 
below, although the Act repeals the requirement for an 
initial obligated period of active duty as a condition of 
Chapter 30 eligibility, it does not substantively alter the 
active duty service and discharge requirements pertinent to 
the veteran's claim.  The RO applied this new law, as 
referenced in the August 2001 statement of the case. 

Formerly, the pertinent statutory provision provided that, 
after June 30, 1985, an individual must either have served 
for at least three years of continuous active duty in the 
Armed Forces, in the event that the individual's initial 
obligated period of active duty was for at least three years, 
or have served at least two years of continuous active duty 
in the case of an individual whose initial period of active 
duty was less than three years, or must have been discharged 
following a shorter period of active service under one of 
several sets of prescribed circumstances.  These special 
circumstances required that an individual who did not have 
sufficient qualifying active duty service be discharged or 
released from active duty (1) for a service-connected 
disability; (2) for a medical condition preexisting service 
and determined not to be service connected; (3) for hardship; 
(4) for the convenience of the Government in the case of an 
individual who completed not less than 20 months of 
continuous active duty, if the initial obligated period of 
active duty of the individual was less than three years, or 
in the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but that interfered with her performance of duty, as 
determined by the Secretary of each military department in 
accordance with regulations prescribed by the Secretary of 
Defense.  38 U.S.C.A. § 3011 (prior to November 1, 2000).

As revised, the pertinent statutory provision provides that, 
each individual who after June 30, 1985, first becomes a 
member of the Armed Forces, and who has qualifying service, 
such as serving three years of continuous active service (if 
the obligated period was three years or more) or serves at 
least two years of active service (if the obligated period 
was less than three years), or who meets other requirements, 
is entitled to basic educational assistance.  See 38 U.S.C.A. 
§ 3011 (West Supp. 2002). 

In this case, the veteran first entered on active duty in 
August 1982.  He was honorably discharged from active duty in 
October 1982.  The narrative reason for separation on his DD 
Form 214 is "Marine Corps Recruit Failure Program."  The 
veteran had two subsequent periods of active duty from 
December 1985 to December 1988, and from June 1989 to August 
1995.  

The veteran now alleges that he should be awarded Chapter 30 
benefits for the following reasons:  (a) he served for 9 
years in the military; (b) one of the reasons he joined the 
military was for the education benefits; (c) he paid into the 
Montgomery G.I. Bill fund; and (d) he was promised that he 
would receive educational assistance benefits.

As noted above, under the law in effect prior to November 9, 
2000, as well as under the current law, eligibility for 
Chapter 30 benefits may be established by showing that an 
individual first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A) (West 1991 & Supp. 2002).  According to the 
veteran's DD Form 214, he first entered on active duty in 
August 1982.  Despite the veteran's subsequent periods of 
service beginning after June 30, 1985, the law is clear that 
the veteran must have first entered active duty after June 
30, 1985, in order to be eligible for basic educational 
assistance under Chapter 30, Title 38, United States Code.  
In this case, the veteran's first period of active duty 
precedes June 30, 1985, and thus, makes him ineligible for 
Chapter 30 benefits.  

The Board acknowledges the veteran's assertion that he was 
told that he would be entitled to educational assistance 
benefits.  The Board also acknowledges his statement that he 
contributed funds to the Montgomery G.I. Bill while he was on 
active duty with the United States Navy on the assumption 
that funds would be available to assist his education costs.  
Nevertheless, a veteran may not be deemed to have entitlement 
to Chapter 30 benefits if he does not meet the statutory 
eligibility criteria established by Congress in 38 U.S.C.A. 
§ 3011(a), regardless of whether the veteran claims 
entitlement to such benefits on the basis of his assertion 
that erroneous or misleading information was provided to him 
regarding education benefits.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).  

To the extent that the veteran is requesting a refund of his 
Chapter 30 contributions, the Board notes that it has no 
authority to issue such a refund.  Applicable law governing 
the reduction of basic pay for the purpose of participating 
in the Chapter 30 program specifies that the basic pay of any 
participant shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b) (West 1991).  
VA does not have any control over the monies reduced from a 
veteran's basic pay nor the statutory authority to return 
that money; rather, each specific branch of the Armed Forces 
is responsible for the restoration of funds.  As such, it 
appears more appropriate for the veteran to address his 
dispute directly to the Department of the Navy, an entity 
separate from the VA.

The legal criteria governing service eligibility and 
character of discharge requirements for Chapter 30 
educational assistance benefits are clear and specific and 
binding upon the Board.  Payment of government benefits must 
be authorized by statute, and in the present case, pertinent 
statutory provisions provide that the veteran has not met the 
criteria for basic eligibility for Chapter 30 benefits.  As 
the law in this case is dispositive, the veteran's claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

